El Juez Asociado Se. Wole,
emitió la opinión del tribunal..
Francisco Martínez fué declarado culpable por la Corte-de Distrito de San Juan, de un delito de ataque con intención de cometer mutilación, por haber atacado a Nicolás Correa,, y cansado al mismo varias quemaduras en los pies. El artí-culo 222 del Código Pena! define dicho delito como sigue:
‘/Artículo 222. — Toda persona que. atacare a otra con intención de-cometer rapto (violación), sodomía, mutilación o. robo, incurrirá.qn pena de reclusión penitenciaria por un término mínimo de un año y máximo de catorce años.”
*2El único error que se alega es que no se ha demostrado por la prueba, una intención criminal; pero también se alega que la sentencia de nueve años es excesiva.
Los hechos son substancialmente incontestables. Nicolás Correa es un niño, cuya madre ha muerto. Antes de morir, la madre lo había dejado en una ocasión, en casa del acusado, durante dos meses; y al morir, le suplicó que cogiera el niño. El acusado lo hizo así, cuidándole al niño, vistiéndole y dán-dole de comer. La prueba no revela el importe de dichas atenciones, y no hay evidencia de que existieran relaciones afectuosas entre los dos. Uno de los testigos hizo una de-claración, tendente a demostrar que el niño fue castigado y pegado frecuentemente, por huirse de la casa. El acusado le impuso a Nicolás el deber de llevarle su almuerzo al medio día; y el niño frecuentemente dejó de hacerlo. Según pa-rece, se le indicó al acusado — así lo dice éste en su declara-ción — que para evitar que el niño se huyera, sería un medio • conveniente ponerle un papel encendido en las piernas o pies.
Un día, hacia fines del mes de mayo de 1910, por la ma-ñana, después que un tío del muchacho lo había llevado a casa del acusado, a la una de la noche, dicho acusado fué a darle un castigo; pero su mujer tenía un papel en la mano, y el acusado se lo puso encendido en los pies al muchacho, y .según la declaración de un testigo, parece que lo sostuvo allí durante mucho tiempo.
El niño se lanzó a la hierba como un animal herido. El médico que lo examinó, encontró que no tenía piel en los pies, y que tenía ampollas y otras deformidades en los mismos; y que el niño no podía afirmar la planta del pie. El médico también declaró que la piel volvería, y que el niño estaría de nuevo en condiciones de poder andar. El hizo esta declara-ción en 15 de julio de 1910. Hubo declaraciones por parte del médico y otras personas, tendentes a demostrar que la hinchazón y demás lesiones no habían sido causadas sola-mente por la quema, sino en parte por la circunstancia de haber quedado las quemaduras expuestas al aire, y de haber *3sido inadecuada la primera asistencia que se le dió a dicho niño. El médico dijo también que él atribuía el largo tiempo durante el cual el niño había estado enfermo de los pies, a la infección producida por la forma en que s.e había tratado de curarle. El niño fué presentado en la corte, donde le en-señaron al juez, los pies del mismo:
El acusado declaró que sólo había tenido la intención de castigar al muchacho para evitar que- se huyera, y. para hacer de él un hombre de trabajo, y porque no quería que an-duviera vagando por las calles, temiendo que lo pisara un trolley o le ocurriera algo. Los testigos de cargo son mode-rados en sus declaraciones con respecto a lo que vieron; pero es ‘evidente por la declaración del detective de la policía, que investigó el crimen, que el suceso horrorizó al vecindario, y el acontecimiento fué divulgado por las calles.
En el informe oral no se hizo esfuerzo alguno para de-mostrar que se había incurrido en error en el acto del juicio, y tan sólo en el alegato del letrado defensor, se insiste en que no se ha demostrado ninguna intención criminal. Cualquiera persona que aplique fuego al cuerpo de otra, lo mismo que la que haga uso de un arma mortífera contra otra persona, debe considerarse que intenta las naturales y probables consecuen-cias de su acto.
Pero, el letrado defensor sostiene que la pena es excesiva; que el acusado aún cuando haya obrado criminalmente, no abrigaba malicia contra el muchacho, según lo .demuestra el hecho de que la madre de Nicolás ló confiaba al acusado, y que éste atendía a su manutención. Pero si se trata de des-cubrir un motivo de enojo, puede encontrársele en la omisión por parte del muchacho, de llevarle el almuerzo al acusado. No hay ninguna persona normal, y ciertamente ninguna persona adulta y normal que no conozca el terrible dolor produ-cido por el fuego. Si una Legislatura castigara un delito co-mo éste, mediante una pena que consistiera en quemarle los pies al acusado de una manera análoga, tal pena sería de-*4clarada anticonstitucional en todas partes de los Estados Unidos, como un castigo cruel e inusitado.
Hay diferentes teorías con respecto al objeto del castigo; insistiendo algunos autores en que el efecto aterrador de una pena, es uno de sus principales objetos; pero todos ellos convienen en que el castigo es de naturaleza educadora y re-formatoria, y que debe ser seguro y adecuado. Cuando se castiga un delito rápida y adecuadamente, pero no de un modo excesivo, tal castigo, aunque no disuada a un ánimo maligno, sirve para causar en la conciencia la impresión de que existe una sanción penal contra la comisión de semejan-tes delitos. En -el caso que nos ocupa, el juez tenía la fa-cultad discrecional para castigar al acusado con reclusión penitenciaria por un término máximo de catorce años. El acusado cometió un acto inusitadamente cruel contra un niño desamparado y sin recursos. No vemos ningún abuso de dis-creción en la resolución del tribunal sentenciador, ni motivo alguno para modificar la sentencia, la cual debe ser confir-mada. • '

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary y del Toro.